Case: 12-15778   Date Filed: 10/03/2013   Page: 1 of 6


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 12-15778
                           Non-Argument Calendar
                         ________________________

                          Agency No. A096-001-331



YA LIN,
a.k.a. Ching Soo Mei,
a.k.a. Soo Mei Ching,

                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                               (October 3, 2013)

Before CARNES, Chief Judge, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-15778     Date Filed: 10/03/2013   Page: 2 of 6


      Ya Lin, a Chinese national, seeks review of the Board of Immigration

Appeals’ order denying her motion to reopen removal proceedings. Ya Lin

contends that changed country conditions entitle her to file a motion to reopen

more than 90 days after the BIA’s 2005 removal order.

                                         I.

      In 2002 Lin entered the United States illegally. During her credible fear

interview, she said she feared being questioned by Chinese authorities about her

brother’s participation in Falun Gong, a persecuted spiritual group. Lin then

applied for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (CAT), claiming, for the first time, to have been

personally involved in Falun Gong. At her removal hearing, the immigration judge

found that Lin was not credible, given the “substantial and material inconsistencies

in the record,” and that she had not established past persecution or a well-founded

fear of future persecution. The BIA affirmed that decision in 2005.

      Seven years later, in 2012, Lin moved to reopen her removal proceedings,

claiming that, because of changed country conditions, she was exempt from the

90-day time limit for filing motions to reopen. Since her original removal hearing,

Lin had given birth to two children in the United States. She contended that, over

the same period, incidents of forced abortions and sterilization procedures for

parents with multiple children had increased in China. Lin claimed that, even if


                                          2
              Case: 12-15778     Date Filed: 10/03/2013   Page: 3 of 6


she were not forced to undergo a sterilization procedure, she would be required to

pay a heavy fine for violating China’s one-child family planning policy. In support

of her motion, Lin attached parts of two State Department reports on China,

unauthenticated statements from two Chinese nationals claiming to have been

sterilized, and an unauthenticated letter from a friend claiming to have been

sterilized after her second child was born.

      After considering those documents and the remainder of Lin’s evidence, the

BIA concluded that she had failed to show a change of country conditions in China

and denied her motion to reopen as untimely. Noting Lin’s “previous lack of

candor,” the BIA found her unauthenticated Chinese documents to be of

questionable authenticity and low evidentiary value. Even taking those papers into

account, the BIA said that Lin had failed to show that family planning enforcement

in her hometown rose to the level of persecution. And while documents from other

towns might show that persecution occurred elsewhere, Lin had not demonstrated

how evidence from those towns applied to her. This is Lin’s appeal.

                                         II.

      We review the denial of a motion to reopen removal proceedings for an

abuse of discretion. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009). Our review “is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner.” Id.


                                          3
              Case: 12-15778    Date Filed: 10/03/2013   Page: 4 of 6


      An alien may move to reopen removal proceedings within 90 days of the

final administrative order of removal. 8 C.F.R. § 1003.2(c)(2). The 90-day

deadline does not apply if the motion is based on material changes in country

conditions that were not discoverable at the time of the removal hearing. 8 C.F.R.

§ 1003.2(c)(3)(ii). When an alien seeks to prove changed country conditions,

however, she bears a “heavy burden” of showing that material changes have

occurred and that the evidence demonstrating them is authentic. See Ali v. U.S.

Att’y Gen., 443 F.3d 804, 813–14 (11th Cir. 2006). If an alien’s documents have

not been authenticated, the BIA is entitled to discount them. See Kazemzadeh v.

U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir. 2009).

      In this case, the BIA did not abuse its discretion in denying Lin’s untimely

motion to reopen proceedings. Lin simply failed to carry her heavy burden before

the BIA, neither proving that material changes had occurred nor showing that the

evidence demonstrating them was authentic. In her brief on appeal, Lin tries to

overcome those shortcomings by arguing that her case is like others where we have

granted an alien’s petition, vacated the BIA’s order, and remanded for further

proceedings. See Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1320 (11th Cir. 2009)

(noting that the BIA ignored a report that corroborated the alien’s claim of changed

country conditions); Jiang, 568 F.3d at 1257–58 (holding that Jiang had presented

evidence that the family planning laws were more stringently enforced in her


                                         4
                Case: 12-15778    Date Filed: 10/03/2013    Page: 5 of 6


hometown, which led to forced sterilizations); Li v. U.S. Att’y Gen., 488 F.3d

1371, 1375 (11th Cir. 2007) (holding that the BIA’s finding that “Li’s evidence

involved specific instances of forced sterilization, not a new policy, [was]

nonsensical,” and concluding that Li presented evidence of a recent campaign of

forced sterilization in her home village). While the aliens in those cases did show

that the BIA erred in denying their motions, Lin differs from them in at least two

key respects.

      First, the petitioners in the cited cases had credibility. Lin did not, having

never rehabilitated her credibility after the IJ’s and BIA’s issuance of an adverse

credibility determination against her. Second, those cases involved evidence that,

despite being credible and consistent with the aliens’ claims, was ignored by the

BIA. Here, the BIA did not overlook Lin’s evidence; it considered her evidence in

depth. In doing so, the BIA reasonably found that the evidence was neither

credible –– having not been meaningfully authenticated –– nor supportive of Lin’s

claims, either because it failed to show conduct that rises to the level of

persecution, had no relevance to Lin’s stated fears, or dealt with places other than

her hometown. See Zhang, 572 F.3d at 1319–20 (asking whether an alien faced

sterilization in her hometown); Jiang, 568 F.3d at 1257–58 (same); Li, 488 F.3d at

1375 (same). As a result, even if the aliens in Zhang, Jiang, and Li merited relief,

the BIA did not err in treating Lin differently. Those aliens shouldered their


                                           5
              Case: 12-15778    Date Filed: 10/03/2013   Page: 6 of 6


burdens of proof; Lin, suffering from low credibility and unsupportive evidence,

did not. The BIA thus did not abuse its discretion in denying Lin’s request to

reopen.

      PETITION DENIED.




                                         6